Citation Nr: 0844908	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-14 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 60 percent for atopic and 
allergic contact dermatitis on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




REMAND

The veteran served on active duty in the military from 
September 1969 to January 1974.  

The Board of Veterans' Appeals (Board) issued a decision in 
December 2005 increasing the rating for the veteran's skin 
disorder from 50 to 60 percent, retroactively effective from 
August 30, 2002, when VA revised the regulations for rating 
skin disorders.  However, the Board denied his claim for a 
total disability rating based on individual unemployability 
(TDIU).

The Regional Office (RO) in St. Petersburg, Florida, has 
since issued a decision in February 2006 implementing the 
Board's grant.

In March 2006, in response to the RO's February 2006 
decision, so within one year of notification of it, the 
veteran filed a timely notice of disagreement (NOD) 
to initiate an appeal for an even higher rating, i.e., a 
rating beyond 60 percent.  38 C.F.R. § 20.201(2008).  See, 
too, AB v. Brown, 6 Vet. App. 35, 38-9 (1993).  But he has 
not been provided a statement of the case (SOC) or given an 
opportunity to perfect the appeal of this claim to the Board 
by filing a timely substantive appeal (VA Form 9 or 
equivalent statement).  See 38 C.F.R. § 20.200 (2008).  Since 
he now has the highest possible schedular rating he may 
receive for his skin disorder, 60 percent, the only remaining 
consideration is whether he is entitled to an even higher 
rating on an extra-schedular basis under 38 C.F.R. 
§ 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  Therefore, the Board must remand this claim, rather 
than merely referring it, so an SOC may be issued and the 
veteran given this opportunity to perfect the appeal to the 
Board concerning this ancillary issue.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The remand to the RO will be via the Appeals Management 
Center (AMC).



Accordingly, this case is REMANDED for the following 
development and consideration:  

1.  Send the veteran an SOC concerning the 
issue of whether he is entitled to a rating 
higher than 60 percent for his service-
connected atopic and allergic contact 
dermatitis on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. 337.  In addition, advise him that he 
still needs to file a timely substantive 
appeal, such as a VA Form 9 or equivalent 
statement, in response to the SOC to "perfect" 
an appeal to the Board concerning this 
additional claim.  He must also be advised of 
the time period in which to perfect an appeal.  
If, and only if, he submits a timely 
substantive appeal in response to the SOC, 
thereby perfecting his appeal, should this 
additional claim be returned to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 and Supp. 2007).  






_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

